Citation Nr: 1740317	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-30 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to November 1972, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts that confirmed and continued a 30 percent disability rating for service-connected PTSD.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

When this matter was before the Board in September 2013, the Board granted a higher rating of 70 percent for PTSD, effective April 30, 2009.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014 granted the parties' Joint Motion for Remand (JMR), vacating the Board's September 2013 decision and remanding the case for compliance with the terms of the JMR.  In November 2014, the Board remanded this matter in accordance with the terms of the July 2014 JMR.  All requested actions have been completed and the case is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD is characterized by occupational and social impairment, with deficiencies in most areas; however, it is not characterized by symptoms resulting in total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Veteran's PTSD is currently rated as 70 percent disabling.  Although at the August 2011 Board hearing the Veteran indicated that he was seeking a 70 percent rating, which would satisfy his appeal, and the Board granted entitlement to that rating, the Court granted the parties' joint motion to remand because the Board failed to discuss whether his PTSD warranted a rating in excess of 70 percent.  Pursuant to the Court's order, the Board will proceed to do so.

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2016).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.)

Under the General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

A GAF score is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to his level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

The Veteran was examined by VA in May 2009.  At that time, the VA examiner assigned a Global Assessment of Function score (GAF) of 52, stating that PTSD symptoms resulted in deficiencies in family relations and mood.  Specifically, there was a lack of intimacy with his spouse and avoidance of parties, crowds, related children, and grandchildren.  Current symptoms included recurrent intrusive memories, nightmares, flashbacks, significant distress from traumatic triggers, active avoidance, social isolation, difficulty concentrating, and hypervigilance.

Letters dated June 2009 from his treating VA psychiatrist and social worker stated that his symptoms included recurrent nightmares, intrusive memories, flashbacks, hypervigilance, irritability, multiple panic attacks per week, impaired short and long term memory (forgetting tasks and daily functions), anxiety, and chronic sleep impairment.  These symptoms led to avoidance, social isolation, and impaired concentration.  The social worker noted that he "has become very distant from his loved ones and isolates himself quite often...not trusting anyone."  Both of them assigned a GAF score of 45.  The psychiatrist stated, "[t]he PTSD symptoms have made a huge impact interfering with both the psychosocial and occupational aspects of his life."  The social worker felt that PTSD resulted in significant limits in the Veteran's ability to function both socially and occupationally. 

The Veteran was reexamined by VA in December 2014 to determine the current severity of his PTSD.  His symptoms included difficulty sleeping, nightmares, poor concentration, low energy, low motivation, more emotional/tearful, low self-esteem, and guilt.  The Veteran also reported difficulties in crowds, experiences anxiety and panic attacks.  He denied suicidal and homicidal ideations, and psychosis.  The VA examiner concluded that Veteran's PTSD is chronic, with moderate impairment.  Moderate PTSD would likely impact his ability to focus and pay attention, cope with stress, and maintain motivation and drive.  These symptoms may narrow his options and pose a challenge for employment.  Veteran also copes with chronic pain, which may limit his ability to work to specific types of jobs. 

In February 2017, the Veteran was again examined by VA to determine the current severity of his PTSD.  The symptoms, both in severity and frequency, are duplicative of those noted during the December 2014 VA examination.  The only noted difference is that since the December 2014 examination, the Veteran has been diagnosed and treated for Alcohol Use Disorder.  He was then hospitalized for detox and has since been in consistent PTSD treatment.  The Veteran continued to participate in outpatient treatment for his PTSD and Alcohol Use.  The examiner noted that the Veteran's mental health symptomatology results in moderate functional impairment in areas such as ability to maintain relationships, concentrate, cope with stress, and maintain stable mood.  

Concerning employability, the examiner determined, following a review of the Veteran's medical records and the previous VA examinations, he worked without any noted difficulties for over 30 years in full time position as a police detective and retired due to physical disability.  Further, the examiner noted that he engages effectively in housework activities and hopes to reengage socially since he has stopped alcohol use.  Therefore, it was concluded that the service connected PTSD appears unlikely to impair his ability to function in a work setting, if it involves work to be done at a manageable pace, including both sedentary and standing work activities.  Moreover, in a March 2017 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In doing so the RO specifically determined that in granting this claim that the Veteran's entitlement to this benefit due to the aggregate impact of his service-connected disabilities.

VA treatment records dating from 2008 show the Veteran's symptoms include sleep impairment, frequent nightmares, frequent intrusive memories, long-term memory impairment, weekly flashbacks, and anxious, agitated, and depressed mood.  These treatment records also show frequent panic attacks.  Additionally, the Veteran has been on medication for the entire appeals period, as well as consistently participating in group therapy sessions, approximately weekly.  

The Board has also considered the Veteran's GAF scores assigned during the appeal.  The Board specifically notes that an October 2008 treatment record shows a GAF score of 65.  Further, in June 2009, the Veteran's treating VA psychiatrist and social worker both assigned a GAF of 45, reflecting a "huge impact" and "significant limits" on his ability to function both socially and occupationally, due to PTSD.  These scores reflect serious symptoms and impairment consistent with a 70 percent rating.  The VA examiner and VA treatment records show GAF scores ranging from 50 to 65, at the highest, reflecting serious to mild symptoms observed on those particular dates.  Thus, the Board finds the Veteran's PTSD most nearly approximates the higher 70 percent rating.  In fact, his PTSD results specifically in occupational and social impairment, with deficiencies in most areas, such as personal relations, judgment, thinking, and mood.  This determination is consistent with the Veteran's symptoms including his report of having sleep impairment, frequent nightmares, frequent intrusive memories, long-term memory impairment, weekly flashbacks, and anxious, agitated, and depressed mood.

Considering the Veteran's reported and documented symptoms of PTSD, the Board does not find that he manifests symptoms resulting in total social and occupational impairment in order to warrant a 100 percent disability rating due to PTSD.  In this regard, the Board notes that there is no evidence of gross impairment of thought processes or communication.  In fact, none of the examinations of record or the VA treatment records noted evidence of a thought disorder.  Also, there was no indication of obsessive or inappropriate behavior, and it was found that the Veteran's cognition was grossly intact.  In addition, there is no evidence of the Veteran being a danger to himself or others, let alone a persistence of such danger.  In fact, this was specifically denied.  

The Board notes the Veteran does have chronic and severe PTSD and does not wish to diminish the severity of his currently diagnosed disorder.  However, the evidence of record for the appeals period shows the Veteran is capable of managing his activities of daily living independently.  For these reasons, the Board finds that the Veteran's psychiatric symptoms do not result in symptoms more closely approximating total social and occupational impairment and that a 100 percent disability rating is not warranted.


ORDER

An increased rating for PTSD is denied.


______________________________________________
STVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


